986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth T. BOSLEY, Plaintiff-Appellant,v.Margaret M. BOSLEY, Individually and as Parents and NextFriends of Daniel M. Bosley, III, a minor;  Daniel M.Bosley, Jr., Individually and as Parents and Next Friends ofDaniel M. Bosley, III, a minor; Daniel M. Bosley, Sr.;Barbara A. Jones, Defendants-Appellees.Kenneth T. BOSLEY, Plaintiff-Appellant,v.BALTIMORE COUNTY, MARYLAND, A Local County Body, Defendant-Appellee.
Nos. 92-2232, 92-2333.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Benson E. Legg, District Judges.  (CA-92-2215-JFM, CA-91-1290)
Kenneth T. Bosley, Appellant Pro Se.
Michael J. Moran, County Attorney's Office, Towson, Maryland, for Appellee Baltimore County.
D.Md.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth T. Bosley appeals from the district court's orders dismissing two actions which Bosley attempted to bring under civil rights statutes.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Bosley v. Bosley, No. CA-92-2215JFM (D. Md. Sept. 4, 1992); Bosley v. Baltimore County, Maryland, No. CA-91-1290 (D. Md. Sept. 29, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We do not read the decisions of the district court as judgments on the merits of any claim arising under state law